Opinion filed October 22, 2020




                                       In The


          Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00295-CR
                                     __________

                  JOSE SAMUEL SANCHEZ, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 17-7724


                      MEMORANDUM OPINION
      The jury convicted Jose Samuel Sanchez of continuous sexual abuse of a
child. The trial court assessed his punishment at confinement for life in the
Institutional Division of the Texas Department of Criminal Justice. In a single issue,
Appellant challenges the sufficiency of the evidence supporting his conviction. We
affirm.
                                         Background Facts
         Nene1 was eleven years old and in the sixth grade when she told her mother,
A.G., that Appellant had been touching her in her “private areas.” Nene told A.G.
that the abuse had occurred while Nene lived with Appellant in Midland and Lamesa.
After Nene’s outcry, A.G. contacted Child Protective Services, who recommended
that A.G. take Nene to the hospital. The hospital then referred the matter to the
Lamesa Police Department.
         Lieutenant Darrel Williams interviewed Appellant two times regarding
Nene’s allegation of sexual abuse. During the second interview, Appellant admitted
that, from 2013 to 2015, Nene had “sucked [his] penis about 5 or 6 time[s] and [he]
ejaculated each time.” However, Appellant maintained that Nene had initiated the
sexual contact on each occasion. Appellant asserted in his statement that he had
awakened on several occasions to find Nene either playing with or sucking on his
penis.
         The grand jury returned an indictment against Appellant for continuous sexual
abuse of a child. At trial, Nene testified that Appellant sexually abused her for three
to four years. Appellant testified in his own defense, arguing that he did not initiate
his sexual contact with Nene and relating the same statement that he previously told
about waking up to find Nene, his young daughter, initiating sexual acts with him.
                                               Analysis
         In a single issue, Appellant contends that the State presented insufficient
evidence to convict him of continuous sexual abuse of a child.           Specifically,
Appellant contends that the State presented insufficient evidence to prove that
Appellant caused the acts of sexual abuse because Nene initiated all acts that were
sexual in nature.


         1
          “Nene” is a pseudonym for the child victim.
                                                    2
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). We defer to the factfinder’s role as the sole judge of the
witnesses’ credibility and the weight their testimony is to be afforded. Brooks, 323
S.W.3d at 899. This standard accounts for the factfinder’s duty to resolve conflicts
in the testimony, to weigh the evidence, and to draw reasonable inferences from
basic facts to ultimate facts. Jackson, 443 U.S. at 319; Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007). When the record supports conflicting inferences,
we presume that the factfinder resolved the conflicts in favor of the verdict and defer
to that determination. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778.
      A person commits the offense of continuous sexual abuse of a child if
(1) during a period that is more than thirty or more days in duration, the person
commits two or more acts of sexual abuse and (2) at the time of the commission of
each of the acts of sexual abuse, the actor is seventeen years of age or older and the
victim is a child younger than fourteen years of age, regardless of whether the actor
knows the age of the victim at the time of the offense. TEX. PENAL CODE ANN.
§ 21.02(b) (West 2019). “Sexual abuse” means an act that violates one or more
penal laws as specified in Section 21.02(c), including aggravated sexual assault and
indecency with a child by contact. Id. § 21.02(c)(2), (4); see also id. §§ 21.11(a)(1),
22.021.
      The indictment alleged that Appellant committed sexual abuse against Nene,
a child younger than fourteen years of age, by causing the penetration of the mouth
                                          3
of Nene, by causing the sexual organ of Appellant to contact the sexual organ of
Nene, and by engaging in sexual contact with Nene by causing the child to touch the
genitals of Appellant. The indictment alleged that these acts occurred during a
period of more than thirty days, from January 1, 2013, to December 22, 2015, and
that Appellant was more than seventeen years of age at the time.
      The State elicited testimony from Nene to the effect that Appellant had
sexually abused her on more than three occasions during a period of more than thirty
days. Nene testified that Appellant began sexually abusing her sometime in 2012 or
2013 when Nene and Appellant lived in Lamesa. Nene was around eight or nine
years old at that time and in the third grade. Nene testified that, during the first
incident of sexual abuse, Appellant took off his clothes and got in the bathtub with
her. Appellant sat behind her in the bathtub, “rub[bed] his private part all over
[her],” and reached around and “rub[bed]” her “middle part.”
      Nene testified as to other instances of sexual abuse that occurred during the
time that Appellant and Nene lived in Midland with Appellant’s mother. Appellant
and Nene moved to Midland when Nene was in the fourth grade. Nene testified that
Appellant “would have [her] get in his bed, and he would take off [her] pants, and
he would make [her] play with his penis and put it in [her] mouth, and sometimes
that white stuff would come out.” Nene described another incident of abuse in which
Appellant told Nene to go to his bed, and Appellant “put his middle part in [her] butt
area.” According to Nene, the sexual abuse in Midland happened about two to three
times per week.
      Nene testified that Appellant and Nene moved back to Lamesa when Nene
was in the fifth grade and that there were incidents of sexual abuse that occurred
during this time. Nene testified that, at the beginning of her sixth grade year,
Appellant had her “stroke his penis and put it in [her] mouth, and he would rub his
penis on [her] vagina part until he would come, and then he’d send [her] back to
                                          4
[her] bed.” Nene stated that she did not tell anyone about the abuse and had denied
it at first because Appellant told her that she would end up in foster care or never see
anybody again if she told someone about the abuse.
      Patricia Salazar, a sexual assault nurse examiner, testified regarding her
examination of Nene and Nene’s statements at the hospital. Salazar’s account of
Nene’s statements to Salazar mirrored Nene’s testimony at trial.
      Appellant testified on his own behalf during the guilt/innocence phase. He
denied the accusations against him. As noted previously, Appellant testified that
Nene always initiated sexual contact with him while he was asleep. Appellant
testified that he “never forced her to do anything” and that he “never touched her.”
He opined that Nene’s behavior was motivated by the movies she was watching, and
not his behavior. Appellant admitted that Nene performed oral sex on him until he
ejaculated but stated that he did not force Nene to do anything. Appellant also
pointed out that Nene initially denied the sexual abuse when speaking to Child
Protective Services.
      The uncorroborated testimony of a child victim is alone sufficient to support
a conviction for a sexual offense. See TEX. CODE CRIM. PROC. ANN. art. 38.07 (West
Supp. 2020); Chapman v. State, 349 S.W.3d 241, 245 (Tex. App.—Eastland 2011,
pet. ref’d); see also Villalon v. State, 791 S.W.2d 130, 134 (Tex. Crim. App. 1990)
(concluding child victim’s testimony alone was sufficient to establish element of
penetration beyond a reasonable doubt). Furthermore, corroboration of the victim’s
testimony by medical or physical evidence is not required. Gonzalez Soto v. State,
267 S.W.3d 327, 332 (Tex. App.—Corpus Christi–Edinburg 2008, no pet.); see
Cantu v. State, 366 S.W.3d 771, 775–76 (Tex. App.—Amarillo 2012, no pet.); Lee v.
State, 176 S.W.3d 452, 458 (Tex. App.—Houston [1st Dist.] 2004), aff’d, 206
S.W.3d 620 (Tex. Crim. App. 2006). Thus, Nene’s testimony alone is sufficient to


                                           5
support a conviction for continuous sexual abuse of a child. See Garner v. State,
523 S.W.3d 266, 271 (Tex. App.—Dallas 2017, no pet.).
        We disagree with Appellant’s assessment of the evidence. We first note that
Appellant’s contention is without merit because a child under fourteen cannot
consent to sexual activity. See Callahan v. State, 937 S.W.2d 553, 556 (Tex. App.—
Texarkana 1996, no pet.); Reyna v. State, 846 S.W.2d 498, 500–01 (Tex. App.—
Corpus Christi–Edinburg 1993, no pet.).                      Appellant’s characterization of the
evidence focuses exclusively on his version of the events. It was solely within the
jury’s province to determine if his account was credible, and the jury was free to
reject it. See Brooks, 323 S.W.3d at 899. Furthermore, Appellant’s analysis
disregards the contrary evidence presented through Nene’s testimony that Appellant
initiated the sexual acts with her. To the extent that the record supports conflicting
inferences, we presume that the jury resolved the conflicts in favor of the verdict,
and we defer to that determination. See Jackson, 443 U.S. at 326; Clayton, 235
S.W.3d at 778.
        We conclude that the State adduced sufficient evidence from which a rational
trier of fact could have found, beyond a reasonable doubt, all of the elements of
continuous sexual abuse of a child. We overrule Appellant’s sole issue on appeal.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.


October 22, 2020                                                   JOHN M. BAILEY
Do not publish. See TEX. R. APP. P. 47.2(b).                       CHIEF JUSTICE
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
(Willson, J., not participating.)
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      6